51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ellen HOLDER, Plaintiff-Appellant,v.GIANT FOOD, INC., Defendant-Appellee.
No. 94-1857.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 29, 1995.

Ellen Holder, Appellant Pro Se.  John Peter McKenna, O'Malley & Miles, Upper Marlboro, MD, for Appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order granting summary judgment in favor of the Defendant in her employment discrimination action.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Holder v. Giant Food, Inc., No. CA-90-2456 (D. Md. Aug. 19, 1992).  We deny Appellee's motion to dismiss and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties submitted to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. Sec. 636(c) (1988)